Citation Nr: 1511559	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-39 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating higher than 20 percent for type II diabetes mellitus (diabetes) with erectile dysfunction.

2. Entitlement to a rating higher than 20 percent for peripheral neuropathy, left lower extremity, associated with diabetes.

3. Entitlement to a rating higher than 10 percent for peripheral neuropathy, right lower extremity, associated with diabetes.

4. Entitlement to a rating higher than 20 percent for residuals, fracture, left transverse processes, L4-L5.

5. Entitlement to a rating higher than 10 percent for status-post left knee operation with residual staples and post-operative arthritis (excluding left knee instability).

6. Entitlement to an initial rating higher than 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He had subsequent service in the Army National Guard from November 1975 to September 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing at the RO in June 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.

In June 2013, the Board remanded this appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) , 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 

As stated above, the Veteran's claims were remanded by the Board in June 2013.  Subsequently, he was afforded new VA examinations.  However, according to the Post-Remand Brief, dated November 2014, the Veteran's representative stated the Veteran's disabilities had worsened in severity.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has stated that his service-connected disabilities have worsened and as the most recent VA examination was in June 2013, VA is required to afford him new contemporaneous VA examinations to assess the current severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issues in order to afford the Veteran further VA examination.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.  

2. Following completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to determine the current level of severity of the lumbar spine and left knee disabilities.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected lumbar spine and left knee disabilities should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the Veteran's lumbar spine and left knee, and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion (i.e., the extent of his pain-free motion) of the Veteran's lumbar spine and left knee.   The examiner should also note the presence of any ankylosis in his lumbar spine and left knee. 

The examiner should also express an opinion as to whether lumbar spine pain and left knee pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, and if so, the frequency and duration of those episodes.

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the service-connected lumbar spine and left knee disabilities.  A complete rationale should be given for all opinions and conclusions expressed.

3. Schedule a VA compensation examination with an appropriate examiner to determine the current level of severity of the Veteran's hypertension.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's hypertension.  A complete rationale should be given for all opinions and conclusions expressed.

4. Schedule a VA compensation examination to determine the current level of severity of the Veteran's diabetes and diabetic peripheral neuropathy of the left and right lower extremities.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for diabetes, listed under 38 C.F.R.  § 4.119, Diagnostic Code 7913 (2014).  The examiner must also make specific findings consistent with the rating criteria for peripheral neuropathy of the left and right lower extremities, which are each analogously rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8521 (paralysis of external popliteal nerve).

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's diabetes and diabetic peripheral neuropathy of the bilateral lower extremities.  A complete rationale should be given for all opinions and conclusions expressed.

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

